Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				     DETAILED ACTION
	The office acknowledges Applicants’ response (7/18/2022) to the Restriction Election requirement dated 5/17/2022. Applicants have elected Group I, claims 1-9 with traverse. Applicants argue that the subject matter of Groups I and II are sufficiently related such than an undue burden would not be presented to the Examiner by examining all of the claims in this application. Applicants arguments have been considered and the restriction between groups is withdrawn. The pending claims 1-20 are examined based on the merits herein. 
Application Priority
This application filed 08/23/2019 Claims Priority from Provisional Application 62722465, filed 08/24/2018
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 12/06/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 4-5, 7, 10, 12-13, 15-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Minatelli et al. (US 20150182475 A1) and Sampalis (US 2004/0234587 A1).
Minatelli disclose dietary supplement oral dosage forms comprising a therapeutic amount of astaxanthin (0.5-12 mg), 50-500 mg of phospholipid, e.g. phosphatidylcholine (see claims 1, 8, 10-11). The composition may include n-3 (omega-3) fatty acid rich oil derived from fish oil, algae oil etc. that comprises eicosapentaenoic acid,  docosahexaenoic acid, antioxidants to retard degradation, e.g. tocopherols, tocotrienols [0041]. Selected antioxidants include rosemary, tocopherol, tocotrienol [0048]. In the capsule, EPA can be minimum 18 mg, DHA can be minimum of 50 mg [0051]. The reference teaches >1.25% Vitamin E [0012]. The composition may be used to improve cognition [0164], treat diabetes [0163], kidney disease, low density lipoprotein ([0163, 0165], claim 17). The composition can include phospholipid, lecithin [0042, 0046] and it can be used as an emulsifier [0054]. Also taught is that krill oil or algae based oil and other phospholipids is supplemented with astaxanthin to improve formulated product utility [0013]. The oral supplemental dosage forms include capsules, tablets [0157]. 
Sampalis teach lipid composition comprising astaxanthin (>=10 mg/100 ml), free fatty acids (>= 5 mg/100 g sample), phosphatidyl serine (>=0.2 g/100 g sample), Vitamin E (>= 15ug/100 ml) and Omega-6 acids >=1 g/100 g lipid [0152]. Antioxidants include vitamin E, alpha-tocopherol [0153]  and the composition for treating symptoms of cognitive dysfunction in children with cognitive disorders, autism etc. and for elderly subjects with age associated cognitive decline. 
From the teachings of Minatelli and Sampalis a person of ordinary skill in the art before the effective filing date of the invention would have found it obvious to prepare a unit dose composition (e.g. tablet) comprising astaxanthin (0.5-12 mg), omega-3 acids, phospholipids (e.g. 50 mg) and Vitamin E (>15 ug/100 ml) as current claim 1. A person of ordinary skill in the art would have been motivated to arrive at claim 1 composition from Minatelli and Sampalis to use as a dietary supplement for cognitive dysfunction. As to the amounts of omega-3 fatty acids Minatelli teach EPA can be minimum 18 mg, DHA can be minimum of 50 mg in the composition. Thus one of ordinary skill in the art would have found it obvious to add 200-300 mg total omega-3 acids in the dietary supplement composition. As to 90% by weight of delta tocotrienol and less than 5% of alpha-tocopherol, both are Vitamin E compounds. It would have been obvious to a person of ordinary skill in the art to include any Vitamin E compound, including tocotrienol and alpha-tocopherol. It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. Thus claims 1 ,4, 13 would have been obvious over the combined prior art teachings. As to claim 5, a person of ordinary skill in the art would have been obvious to add phospholipid, e.g. lecithin to the composition as an emulsifier. The composition formulated from the combined teachings of Minatelli and Sampalis do not contain the components of claims 7 and 15. As to claims 10, 18-20, a person of ordinary skill in the art would have found it obvious to use the composition formulated from the prior art teachings to improve nutritional status of the human, e.g. improve cognitive function, to the subject with kidney disease, e.g. reduced renal function, cardiovascular subject, e.g. subjects with risk for diabetes. As to claims 3 and 12, from Minatelli a person of ordinary skill in the art would have found it obvious to add rosemary extract to the composition for its antioxidant properties. As to claim 16, a person of ordinary skill in the art would have found it obvious to administer two unit dosage forms, e.g. oral by ingestion by the subject from Minatelli because (i) reference teaches dietary supplement dosage for oral ingestion and (ii) based on the nutrients, dietary requirements and age of the subject, a subject may take one or two unit dosages.

Claims 2, 8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Minatelli et al. (US 20150182475 A1) and Sampalis (US 2004/0234587 A1) as applied to claim(s) 1, 3, 4-5, 7, 10, 12-13, 15-16, 18-20 above and in view of Broomley (US 20160081975 A1).
Minatelli and Sampalis as above. 
The references do not teach omega-6, 7, 5 and 9 fatty acids in the composition. 
Broomley teach compositions comprising non-polar compounds that are used in compositions for human consumption, for example, pharmaceuticals, nutraceuticals and/or dietary supplements [0006]. The reference describes exemplary of non-polar compounds used in such compositions are vitamins and minerals, fatty acids, and other non-polar compounds, non-polar active agents and non-polar ingredients [0006]. The pre-gel concentrate contain ingredients, e.g. Vitamin E, astaxanthin, omega-5 fatty acid derivative, phospholipid [0021]. The non-aqueous solvent can include limonene [0024]. The composition can include omega-3, omega-5, omega-6, omega-7 omega-9 fatty acids (claim 10, 20, [0194, 0237-239]), phospholipids, e.g. lecithin ([0240-243]). Exemplary PUFA-containing non-polar ingredients include algal oil [0020, 39], algal contains 35% DHA (TABLE-US-00008 TABLE 7), [0534]). 
As to claim 2, a person of ordinary skill in the art before the effective filing date of the invention would have been obvious to add omega-5, omega-6, omega-7 and omega-9 fatty acids to the composition formulated from Minatelli (i) 1 mg total omega-6 fatty acid from Sampalis (ii) omega-5, omega-6, omega-7 and omega-9 fatty acids from Broomley to obtain a dietary supplement composition with various fatty acids. As to the amount of the fatty acids, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. A person of ordinary skill in the art would have been motivated to add additional fatty acids in the dietary supplement of Minatelli and Sampalis to provide beneficial therapeutic effects as a dietary supplement. 

Claims 6, 9, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Minatelli et al. (US 20150182475 A1) and Sampalis (US 2004/0234587 A1) as applied to claim(s) 1, 8, 10 above in view of Broomley (US 20160081975 A1) and further in view of Xymogen (Xymogen, Product Catalog, 2017). 
Minatelli, Sampalis and Broomley as above. 
The references are not explicit in teaching the sources of the components as in claims 6, 9 and 14. 
Xymogen explicitly teach that astaxanthin can be derived from Haemotococcus pluvalis (page 28, col. 2), lecithin from sunflower (p 22, 23), DHA from algal oil (p 22, 23), and annatto can be added to the supplements. (p 24, col. 1). 
From Xymogen catalog a person of ordinary skill in the art before the effective filing date of the invention would have been obvious that the sources of astaxanthin, lecithin and DHA are as currently claimed. As algal oil is taught to be used as a source, such oil will contain major amount of DHA and EPA. In regards to annatto, the claim is examined based on that the limitation is Vitamin E per the specification’s teaching that delta-tocotrienol is commercially available and is conveniently derived from annatto [0018]. Claim 1 requires delta-tocotrienol. It is suggested that claim be amended accordingly. As Xymogen teaches annatto can be added to the supplements, when added to the composition then it comprises delta-tocotrienol. One of ordinary skill in the art would have been motivated to use those sources for the components in the composition formulated from the prior art teachings is in expectation of achieving reasonable amount of success in deriving the components and using them in the supplements.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Minatelli et al. (US 20150182475 A1) and Sampalis (US 2004/0234587 A1) as applied to claim(s) 1, 3, 4-5, 7, 10, 12-13, 15-16, 18-20 above and in view of ScienceBasedHealth (https://www.sciencebasedhealth.com/ContentPage.aspx?WebpageId=469, Nov 26 2011). 
Minatelli and Sampalis as above. 
The references do not teach that the composition can be used for reducing A1C levels in the subject. 
ScienceBasedHealth teach antioxidant supplementation comprising Vitamin E showed overall improvement in HbA1C in patients receiving antioxidants and with pronounced effects seen in those getting higher Vitamin E dose (p 3, para 1). 
	From ScienceBasedHealth teachings, a person of ordinary skill in the art before the effective filing date of the invention would have been obvious that antioxidants, e.g. Vitamin E reduce HbA1C levels. The composition formulated from the prior art Minatelli and Sampalis comprise antioxidants, including Vitamin E. Hence a person of ordinary skill in the art would have been motivated to administer such antioxidant formulation in subjects with high HbA1C levels for reduction and improvement in their health. Thus clam 17 would have been obvious over the combined prior art teachings. 

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and claim 8 recites the following limitations:

    PNG
    media_image1.png
    95
    619
    media_image1.png
    Greyscale

It is not clear from the limitations whether it is 70-80 phospholipids or the amount is 70-80 in mg, ug etc. Similarly it is not clear whether the composition comprises 15-25 Vitamin E compounds or the amount of Vitamin E is 15-20 mg, ug etc. 
For the sake of compact prosecution the claims have been examined that it reads on the amount of the agents. Clarification is required. 


Claims 6, 9 and 14, line 4 recites the limitation of:
	
    PNG
    media_image2.png
    30
    206
    media_image2.png
    Greyscale

There is insufficient antecedent basis for this limitation in the claim because the independent claims 1, 8 and 10 composition do not contain Vitamin D. Clarification and appropriate correction is required. 
	Note: for the sake of compact prosecution the claims have been examined that it is Vitamin E, tocotrienol based on the specification’s teachings [0018].

					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627